                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GARY A. LAVITE, #12439,                             )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 18−cv–1628−SMY
                                                     )
 JOHN LAKIN,                                         )
 BRADLEY WELLS,                                      )
 THOMAS GIBBONS, and                                 )
 CHRIS JOHNSON,                                      )
                                                     )
                Defendants.

                                 ORDER DISMISSING CASE

YANDLE, District Judge:

       Plaintiff Gary Lavite filed this action pursuant to 42 U.S.C. § 1983 for constitutional

deprivations that allegedly occurred when he was incarcerated at the Madison County Jail. (Doc.

1, Doc. 9). Shortly after filing the Complaint, Plaintiff was released from detention. (Doc. 7). The

Court has, on three occasions, ordered Plaintiff to submit an updated motion for leave to proceed

in forma pauperis (“IFP”) and/or to provide the Court with trust fund account information. (Docs.

6, 10, and 13). Plaintiff has failed to comply with these orders. Additionally, since October 2018,

all documents that the Court has attempted to mail to the Plaintiff have been returned as

undeliverable (Docs. 11, 12, 14), and Plaintiff has not provided the Court with an updated address.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with three court orders (Docs. 6, 10, and 13) and

for failure to prosecute. See FED. R. CIV. P. 41(b). The dismissal does not count as one of

Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).




                                                 1
       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed. Therefore, the filing fee remains due and payable. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. See FED. R. APP. P. 24(a)(1)(C).

A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the

30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: January 3, 2019


                                                       s/ STACI M. YANDLE
                                                       U.S. District Judge




                                                  2
